Citation Nr: 1223648	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  04-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

When the Board remanded this case in September 2010, the appeal included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  That particular claim, however, was granted a January 2012 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As indicated in the aforementioned January 2012 rating decision, the Veteran's service-connected disabilities include PTSD (30 percent); cervical and lumbosacral spine disabilities (both 20 percent); left knee degenerative changes, tinnitus, hypertension, a neurological disability of the left lower extremity, and left knee instability (all 10 percent disabling); and hearing loss, an appendectomy scar, bilateral atherosclerotic changes of the carotid arteries, and migraine headaches (all zero percent disabling).  In the absence of a single disability rated as 40 percent disabling or higher, the criteria for initial schedular consideration for TDIU are not currently met despite the fact that the combined disability evaluation is 70 percent.  38 C.F.R. § 4.16(a) (2011).

The question thus becomes whether an extra-schedular evaluation, under 38 C.F.R. § 4.16(b), might be warranted in this case.  This question becomes particularly critical in light of the following medical opinion, from a November 2009 VA spine examination report: 

Addressing the issue as to whether the [V]eteran is able to follow a substantial gainful occupation.  When considering all of the problems the [V]eteran has consisting of his cervical and lumbosacral spine but also his PTSD problems and other medical problems, I do not believe that he will be able to secure or follow a substantial gainful occupation.

To date, however, the RO and AMC have not initiated the procedures for extra-schedular consideration, as set forth in 38 C.F.R. § 4.16(b).  Such action is required before the Board can further address the provisions of this regulation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must submit this case to the Director, Compensation and Pension Service, for extra-schedular consideration.  A full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment, and other related factors (to include the opinion contained in the October 2009 examination report) must be provided to the Director, Compensation and Pension Service.  All documentation resulting from this process must be added to the claims file.

2.  Then, after ascertaining whether any additional development is necessary, the claim must be readjudicated with full consideration of 38 C.F.R. § 4.16(a) and (b).  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


